Motion to open default granted upon condition that within ten days after service of notice of entry of the order herein appellant either deposit the jewelry with the clerk of the Surrogate’s Court of Kings county, or give an undertaking with two sureties, or at his election a surety company bond, in the sum of $3,500, and upon the further condition that appellant perfect his appeal, place the case on the September calendar and be ready, for argument when reached; otherwise, motion denied, with ten dollars costs. Present—Jenks, P. J., Thomas, Carr, Stapleton and Mills, JJ.